OPINION
Opinion by
Chief Justice WRIGHT.
By letter dated May 14, 2012, we notified appellant the $175 filing fee in this case was due. We directed appellant to pay the fee within ten days and cautioned appellant that failure to do so would result in dismissal of the appeal. Also by letter dated May 14, 2012, we notified appellant that a docketing statement had not been filed. We directed appellant to file a docketing statement within ten days. We cautioned appellant that failure to do so might result in the dismissal of this appeal.
To date, appellant has not paid the filing fee, filed a docketing statement, or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 42.3(b), (c).